13-01392-shl                 Doc 178    Filed 11/08/18    Entered 12/10/18 10:56:59               Main Document
                                                         Pg 1 of 8




MESSINA LAW FIRM
A Professional Corporation
                                                                                                      961 Holmdel Road
                                                                                             Holmdel, New Jersey 07733
                                                                                                _________________
Gil D. Messina
   Admitted in MA and NJ                                                                               Phone 732.332.9300
                                                                                                         Fax 732.332.9301
Email: gmessina@messinalawfirm.com


                                                   November 8, 2018

Honorable Sean H. Lane, U.S.B.J.                                          Via E-Mail and First Class Mail
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004-1408

            Re:            Carolyn Fjord, et al. v. AMR Corporation, et al.
                           Adversary Proceeding No. 13-01392 (SHL)

Dear Judge Lane:

        The parties have been working to arrive at an agreed schedule for pretrial exchanges and
filings and a proposed trial date. I am pleased to report that we have reached agreement with
respect to all but one item which is identified below (and accompanied by a statement of the
parties’ respective positions). The parties are jointly submitting this proposed schedule for Your
Honor’s consideration and approval. We would also be pleased to discuss the proposed
schedule, disputed item, or any other issues at a status conference at Your Honor’s convenience,
or to provide full briefing on the disputed item as appropriate.

Disputed Item:

1)          Deadline for Service of Plaintiffs’ updated
            and supplemental expert report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . November 12, 2018

            Plaintiffs’ Position. Dr. Lundgren’s proposed updated and supplemental report is
            required by the Rules of Civil Procedure and is consistent with the Court’s Interim
            Scheduling Order and Summary Judgment decision. The Interim Scheduling Order (Adv.
            Dkt. 128) called for the serving of expert reports and depositions of experts in advance of
            filing summary judgment motions. It is an interim order that does not call for finalizing
            expert reports that may require updating or supplementation. It did not call for closing
            expert discovery as it did fact discovery. Much has happened in the industry since the
            complaint was filed, the expert reports were served, the summary judgment motions
            prepared and argued, and the Court’s decision rendered.

            The Plaintiffs’ prior reports established a prima facie case of lessened competition.
            Plaintiffs propose to update and supplement their expert’s report in order to bring the data
13-01392-shl      Doc 178      Filed 11/08/18    Entered 12/10/18 10:56:59          Main Document
                                                Pg 2 of 8


                                                                                     LAW OFFICES
                                                                               MESSINA LAW FIRM
                                                                                ______________
Hon. Sean H. Lane, U.S.B.J.
November 8, 2018
Page 2


       current and, based upon the current data, render an opinion about the anti-competitive
       effects of the merger in the particular city-pair markets that the Court has directed the
       Plaintiffs to identify. The Plaintiffs propose to do this by November 12, 2018, well in
       advance of the deadlines prescribed by Rules 26(e)(2) and 26(a)(3). In the Court’s
       summary judgment decision, the Court appeared to recognize this eventuality and
       instructed the parties to comply with Rule 26(a), which Plaintiffs are proposing to do.1

       Rule 26(a)(2)(E) incorporates the duty imposed by Rule 26(e)(2) requiring supplementing
       an expert’s report with “[a]ny additions or changes to information included in the report”
       by the time pretrial disclosures are due under Rule 26(a)(3). Under Rule 26(a)(3)(B), the
       pretrial disclosures are due 30 days before trial, unless the Court otherwise orders.
       Plaintiffs propose to serve the updated report at least 90 days before the trial.

       The report by Dr. Lundgren will incorporate data issued by the U.S. Department of
       Transportation which did not exist at the time he prepared his earlier reports. The report
       will use new DB1B data from the Bureau of Transportation Statistics and incorporate data
       from April 1, 2017 through March 31, 2018, which was not available at the time Dr.
       Lundgren prepared his earlier reports. As such, supplementation is proper – indeed
       mandatory – under the Rules. The government data is not “new” in the sense that either
       side is unfamiliar with its use in this litigation. His analysis must be updated to render
       Dr. Lundgren’s report complete and accurate as of the time of trial. The airline industry
       is not static and the harm to consumers from the merger is ongoing in many of the
       relevant city-pairs. Dr. Lundgren’s report falls within the supplementation requirements
       of Rule 26(e)(2).

       Similarly, the causal effect of the merger now on relevant city-pairs depends upon what
       has happened up to now in those markets, not what happened one, two or five years ago.
       As the Court knows, plaintiffs have always relied heavily on the Supreme Court’s cases
       which, they have argued, dictate that this merger has substantially lessened competition.2
       They made a prima facie showing that the merger violates section 7 of the Clayton Act,


       1
         “But obviously any such testimony would need to satisfy all applicable requirements
under the law, including discloser [sic] and discovery requirements, as well as the rules of
evidence. See Federal Rules of Civil Procedure 26(a)(2), which talks about disclosure of expert
testimony... .” Tr.72:13-17 (8/29/18).
       2
           Which is why plaintiffs’ counsel initially stated plaintiffs would not require an expert.
13-01392-shl    Doc 178     Filed 11/08/18    Entered 12/10/18 10:56:59          Main Document
                                             Pg 3 of 8


                                                                                  LAW OFFICES
                                                                            MESSINA LAW FIRM
                                                                             ______________
Hon. Sean H. Lane, U.S.B.J.
November 8, 2018
Page 3


       but the Court indicated in the decision on the summary judgment motions, the burden has
       shifted back to the plaintiffs and they will need to present expert opinion showing the
       relevant markets and the merger’s effects on them. Dr. Lundgren’s report will do that.

       Plaintiffs have new, more current facts to support their theory – which has always been
       central to this case and known to the parties – that the merger has caused a substantial
       lessening of competition in relevant city-pairs. Papyrus Tech. Corp. v. NYSE, LLC, 257
       F.R.D. 39, 42 (S.D.N.Y. 2009). Plaintiffs are not failing to comply with the disclosure
       requirement in Rule 26(e) by serving an updated and supplemental report, but intend,
       instead, to meet it. Cf., Id. at 44 (discussing the first of four factors identified by the
       Second Circuit in Outley v. New York, 837 F.2d 587 (2nd Cir. 1988).

       Based upon the Court’s summary judgment decision it is unlikely that Plaintiffs will be
       able to support their theory without Dr. Lundgren’s report. Id. at 44 (second Outley
       factor).

       Any supposed prejudice to the defendants can be obviated by deposing Dr. Lundgren
       and/or permitting their experts to serve supplemental rebuttals. Id. at 44 (third Outley
       factor).

       The report will be served well in advance of the 30 day requirement in the Rules and will
       not cause a delay in the trial. Id. at 44 (fourth Outley factor).

       The cases cited by the Defendants have to do with the failure to make timely, 30 day,
       Rule 26(a) disclosures in advance of trial (Patterson v. Balsamico, 440 F.3d 104, 117 (2d
       Cir. 2006) [late disclosure 10 days before trial]). In re Bear Stearns Co., 263 F. Supp. 3d
       446, 451 (S.D.N.Y. 2017), is also distinguishable because here, the data which Dr.
       Lundgren will use was not previously available and is necessary to bring his earlier report
       current and permit him to opine on the merger’s effect on the relevant city-pair markets.
       This could not have been done because the data were not available earlier.

       Plaintiffs’ reliance upon Outley is not a “conce[ssion] that the service of a new expert
       report would, in fact, violate discovery rules,” as Defendants state. Rather, Outley shows
       that Dr. Lundgren's report would be permitted even under Outley’s more stringent
       standards if it were untimely under Rule 26(a). Plaintiffs’ position is that serving the
       report complies with – and is mandated by – Rules 26(a) and 26(e), and is timely. It is
       also not an indication that Plaintiffs “cannot prevail on the theory they chose to pursue.”
13-01392-shl    Doc 178     Filed 11/08/18     Entered 12/10/18 10:56:59         Main Document
                                              Pg 4 of 8


                                                                                   LAW OFFICES
                                                                             MESSINA LAW FIRM
                                                                              ______________
Hon. Sean H. Lane, U.S.B.J.
November 8, 2018
Page 4


       Plantiffs’ position continues to be that under the Supreme Court’s section 7 jurisprudence
       this merger is illegal. The report will opine on its effect on relevant city-pairs, which was
       a concern evidenced in the Court’s summary judgment decision.

       Finally, and most importantly, the Court must weigh the possible harm that Plaintiffs
       would incur if the Court were to prohibit the report: “preclusion of the opportunity to
       present a potentially valid claim of infringement.” “[E]xclusion of expert evidence is a
       drastic measure,” that is not warranted in the circumstances. Id. at 45.

       Defendants’ Position. Defendants object to Plaintiffs’ proposal to serve an updated and
       supplemental expert report. This report is neither “updated” nor “supplemental,” but is
       instead an impermissible attempt to introduce brand new expert opinions on the eve of
       trial. And allowing it would draw the entire rest of the pretrial and trial schedule, which
       the parties have been working on in good faith, into question.

       As the Court knows from the recent summary judgment briefing and argument, five years
       into this litigation, Plaintiffs have not offered any expert evidence on anticompetitive
       effects. They expressly chose not to: Plaintiffs initially did not present any expert report
       on the merits of this case, and told the Court that they did not need to do so.3 Then, when
       Plaintiffs later sought leave to serve expert opinions, this Court imposed a March 1, 2017
       expert deadline, agreed to by Plaintiffs, for Plaintiffs to “serve an expert report limited
       solely to bringing current the HHI figures in Appendix A annexed to the complaint.”
       Feb. 22, 2017 Order, Adv. Dkt. No. 128 (emphasis added). The expert discovery period
       then closed on April 14, 2017, and summary judgment briefing ensued, culminating in the
       Court’s recent order granting in part and denying in part American’s motion for summary
       judgment, and directing the parties to meet and confer on an appropriate pretrial and trial
       schedule.

       It is highly improper and prejudicial for Plaintiffs to now seek to issue unknown,
       brand-new opinions the Plaintiffs admit will be “about the anti-competitive effects of the
       merger.” Discovery is long-closed, and the record is set. It is time for trial—and,
       allowing Plaintiffs to offer new expert opinions at this juncture will cause further delays
       in the schedule as it would inevitably require Defendants to issue responsive expert
       reports, resulting depositions, and the like.

       3
        February 13, 2014 Hr’g Tr. at 80:20-22 (“We’ve taken the position, Your Honor, that
we don’t need any experts, the plaintiffs, the defendants do”).
13-01392-shl    Doc 178      Filed 11/08/18    Entered 12/10/18 10:56:59          Main Document
                                              Pg 5 of 8


                                                                                   LAW OFFICES
                                                                             MESSINA LAW FIRM
                                                                              ______________
Hon. Sean H. Lane, U.S.B.J.
November 8, 2018
Page 5


       Plaintiffs’ purported justifications have no merit. First, Plaintiffs’ claim that the Court’s
       February 22, 2017 Order “is an interim order that does not call for finalizing expert
       reports that may require updating or supplementation” is not true. The Order specifically
       articulates a deadline to serve expert discovery and never states the parties can re-open
       expert discovery at their whim—no one ever contemplated any extension of expert
       discovery and certainly not an extension past the submission and resolution of summary
       judgment motions.

       Second, to the extent that Plaintiffs’ new expert report includes opinions regarding the
       anticompetitive effects of the merger, it is improper. Plaintiffs admit that it chose not to
       present those opinions previously, within the last 5 years of this litigation, and thus any
       such opinions are necessarily new. Rule 26(e)(2) “supplementation” does not apply to
       entirely new expert opinions like the ones that Plaintiffs seek to offer here. Coene v. 3M
       Co., 303 F.R.D. 32, 42 (W.D.N.Y. 2014) (“[A]n expert report that discloses new opinions
       is in no way a mere supplement to a prior report.”) (citation and quotation marks
       omitted); In re Bear Stearns Companies, Inc. Sec., Derivative, & ERISA Litig., 263 F.
       Supp. 3d 446, 451 (S.D.N.Y. 2017) (“Rule 26(e) is not . . . a vehicle to permit a party to
       serve a deficient opening report and then remedy the deficiency through the expedient of
       a ‘supplemental’ report.”) (citation and quotation marks omitted).4 Plaintiffs’ late
       realization that they cannot prevail on the theory they chose to pursue does not entitle
       them to advance brand-new expert opinions just prior to trial.

       Plaintiffs’ reliance on Outley v. City of New York5 does not advance their position. The


       4
          Moreover, “under Rule 26(e), an expert may supplement his report only where he learns
that in some material respect the disclosure . . . is incomplete or incorrect.” In re Bear Stearns,
263 F. Supp. 3d at 451 (citation and quotation marks omitted) (emphasis added). “To interpret
Rule 26(e)’s supplementation provision more broadly, particularly by permitting supplementation
whenever a party seeks to bolster its expert, would [wreak] havoc [on] docket control and
amount to unlimited expert opinion preparation.” Coene, 303 F.R.D. at 42 (citation and
quotation marks omitted); see also Beller v. United States, 221 FRD 696, 701-702 (D.N.M.
2003) (Rule 26(e) does not give license to “sandbag” one’s opponent with claims and issues that
should have been included in the expert witness’ original report).
       5
         The factors are: “(1) the party’s explanation for the failure to comply with the
[disclosure requirement]; (2) the importance of the testimony of the precluded witness[es]; (3)
the prejudice suffered by the opposing party as a result of having to prepare to meet the new
13-01392-shl      Doc 178        Filed 11/08/18        Entered 12/10/18 10:56:59                 Main Document
                                                      Pg 6 of 8


                                                                                                   LAW OFFICES
                                                                                           MESSINA LAW FIRM
                                                                                            ______________
Hon. Sean H. Lane, U.S.B.J.
November 8, 2018
Page 6


       Second Circuit uses the Outley factors in determining whether a district court properly
       exercised its discretion “in punishing [a party’s] failure to conform to the rules of
       discovery.” Outley v. City of New York, 837 F.2d 587, 590 (2d Cir. 1988). In applying
       those factors here, Plaintiffs thus concede that the service of a new expert report would,
       in fact, violate discovery rules. And in any event, the factors favor exclusion of
       Plaintiffs’ new expert testimony. Plaintiffs have no explanation for their “failure to
       comply” with Rule 26(e); their only excuse for not serving this report earlier is that they
       decided to pursue a legal strategy that turned out to be unsuccessful, and their sudden
       realization that they do not have enough evidence to take this case to trial
       (notwithstanding what that says about their earlier opposition to summary judgment) is
       not a justifiable excuse. The admission of the new report would also be highly prejudicial
       to Defendants, who would have to essentially start from scratch in defending whatever
       new opinions and theories Plaintiffs may elect to present, at this late hour. Plaintiffs’
       assertion that the issuance of the new report will not cause a continuance is unreasonable,
       given the already tight proposed pretrial schedule and the numerous events that a new
       expert report would necessarily require. Plaintiffs should not be allowed to thumb their
       nose at this Court’s prior orders when they have deliberately chosen not to present these
       unknown and new opinions during the five years since they filed this action.

       Finally, Plaintiffs are wrong in asserting that the Court held, at the summary judgment
       hearing, that brand new expert opinions would be allowed. At the hearing, and in
       response to Plaintiffs’ improper suggestion to smuggle expert testimony through the
       named plaintiffs, the Court stated that expert testimony must “satisfy all applicable
       requirements under the law,” including Rule 26(a)(2), before it can be presented at trial,
       Aug. 29, 2018 Hr’g Tr. at 72:14, meaning it had to have complied with Rule 26(a)(2).
       And Rule 26(a)(2) by its text states that “[a] party must make [expert] disclosures at the
       times and in the sequence that the court orders.” For the Plaintiffs in this case, that was
       by March 1, 2017. In no way was the Court stating that Plaintiffs have carte blanche to
       offer new expert opinions at this stage of the case.

Agreed Proposed Schedule:

2)     Exchange of witness lists . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . December 21, 2018



testimony; and (4) the possibility of a continuance.” Patterson v. Balsamico, 440 F.3d 104, 117
(2d Cir. 2006) (citation omitted).
13-01392-shl       Doc 178         Filed 11/08/18          Entered 12/10/18 10:56:59                     Main Document
                                                          Pg 7 of 8


                                                                                                           LAW OFFICES
                                                                                                   MESSINA LAW FIRM
                                                                                                    ______________
Hon. Sean H. Lane, U.S.B.J.
November 8, 2018
Page 7


3)     Plaintiffs’ identification of specific city pairs
       relevant to their claim . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . December 21, 2018

4)     Exchange of deposition designations, proposed
       stipulations, and exhibit lists (except those deposition
       designations and exhibits to be used for impeachment)

       •         Deposition designations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . January 11, 2019

       •         Exhibit lists . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . January 16, 2019

       •         Proposed stipulations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . January 25, 2019

5)     Exchange counter-designations and
       objections to designations and exhibit lists

       •         Counter-designations and objections to
                 deposition designations. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . January 18, 2019

       •         Objections to exhibits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . January 23, 2019

6)     Exchange written direct examinations . . . . . . . . . . . . . . . . . . . . . . . . . . . January 25, 2019

7)     Exchange responses to objections to deposition designations . . . . . . . . . January 28, 2019

8)     Exchange responses to objections to exhibits . . . . . . . . . . . . . . . . . . . . . . January 30, 2019

9)     Exchange MILs/Daubert motions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .January 30, 2019

10)    Exchange objections to written direct examinations . . . . . . . . . . . . . . . . February 1, 2019

11)    Meet and confer regarding deposition designations and exhibits . . . . . . . February 1, 2019

12)    File MILs/Daubert motions and oppositions
       with Court . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . February 6, 2019

13)    File written direct examinations and objections thereto . . . . . . . . . . . . . February 7, 2019
13-01392-shl       Doc 178         Filed 11/08/18          Entered 12/10/18 10:56:59                      Main Document
                                                          Pg 8 of 8


                                                                                                            LAW OFFICES
                                                                                                    MESSINA LAW FIRM
                                                                                                     ______________
Hon. Sean H. Lane, U.S.B.J.
November 8, 2018
Page 8


14)    File trial briefs. . . . . . . . . . . . . . . . . . . . . . . . . . As may be directed by the Court, pre-trial

15)    File Joint Pretrial Order (including filing of
       deposition designations, exhibit lists,
       objections and responses thereto, and
       proposed stipulations) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . February 7, 2019

16)    Final Pretrial Conference . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . February 11, 2019

17)    Trial starts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . February 14, 2019

18)    File Proposed Findings of Fact and
       Conclusions of Law . . . . . . . . . . . . . . . . . . . . . . . . . . . As directed by the Court, post-trial

                                                          Respectfully yours,

                                                          s/ Gil D. Messina
                                                          Gil D. Messina

GDM/hs

cc:    Counsel of Record, via email
